Order, Supreme Court, New York County (Edward H. Lehner, J.), entered June 29, 2007, which, to the extent appealable, denied plaintiffs motion for renewal of a prior order that had granted defendants’ motion to dismiss the complaint against the limited liability company for lack of jurisdiction, unanimously affirmed, without costs.
The transcript submitted on the motion to renew failed to present any material facts not considered by the court on the original motion addressed to the question of service (see Foley v Roche, 68 AD2d 558, 568 [1979]). In any event, the newly submitted material would not have warranted a departure from the court’s initial ruling dismissing the complaint for lack of personal jurisdiction (see CPLR 311-a; National Heritage Life Ins. Co. v T.J. Props. Co., 286 AD2d 715 [2001]). Concur—Mazzarelli, J.P, Andrias, Williams and Renwick, JJ.